Order entered October 29, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-01491-CR

                             DAVID ODEMWINGIE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 204th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F-0701267-Q

                                          ORDER
       BEFORE US, is Appellee’s October 28, 2019 unopposed motion for extension of time to

file its brief. We GRANT the motion. Appellee shall file its brief no later November 22, 2019.




                                                     /s/   ROBERT D. BURNS, III
                                                           CHIEF JUSTICE